Citation Nr: 0824166	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable initial evaluation for residuals 
of a fracture of the fifth metacarpal, left hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from June 1998 to June 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the Roanoke, Virginia RO.

This case was previously before the Board in August 2007 and 
was remanded for additional evidentiary development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's left fifth finger disability is manifested 
by subjective complaints of pain, and objective evidence of 
decreased range of motion, particularly at the metacarpal 
phalangeal and proximal interphalangeal joints.

2.  There is no evidence of ankylosis or that the left fifth 
finger interferes with the motion of any other finger of the 
left hand or the function of the left hand.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a fracture of the fifth metacarpal, left hand, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 
5227, 5230 (2007).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
the Board finds that the veteran's claim has been 
substantiated and additional notice is not required.  
Additionally, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA examination in 
connection with the current claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Factual Background and Analysis

The veteran in this case contends that she is entitled to an 
initial compensable disability rating for residuals of a 
fracture of the fifth metacarpal on the left hand.  The 
veteran was originally granted service connection in a rating 
decision dated August 2003.  The RO assigned a non-
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5230, effective June 17, 2002.
Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Based on 
the evidence of record, the Board finds that "staged" 
ratings are not warranted in this case.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.
The Board has reviewed the evidence of record.  Service 
treatment records (STRs) show that the veteran was admitted 
to sick call in February 2001 after slamming her left hand in 
a door.  The veteran reported that she heard a "crunching" 
sound, but denied numbness or tingling.  A physical 
examination revealed a contusion over the fifth metacarpal on 
the left hand with evidence of edema.  X-rays showed a spiral 
fracture of the fifth metacarpal on the left hand.  The 
veteran was issued an ulnar gutter splint and placed on light 
duty.  Subsequent in-service treatment notes indicated that 
the veteran's left hand was casted.  

In March 2001, the veteran's cast was removed.  She reported 
mild tenderness to palpitation.  A physical examination 
showed decreased range of motion.  The impression was healed 
fracture, left fifth metacarpal.

The first pertinent post-service treatment note is dated 
December 2002.  The veteran was afforded a VA Compensation 
and Pension (C&P) Examination in connection with the current 
claim.  At the time of the examination, the veteran reported 
throbbing pain, primarily with contact, as well as pain upon 
gripping or carrying items with the left hand.  It is noted 
that the veteran is right-handed.  The pain lasted for 
several minutes to one hour depending on the extent of the 
contact and was improved with rest and Tylenol, according to 
the veteran.

Upon physical examination, the veteran had 5/5 strength in 
the upper extremities.  However, the examiner observed the 
presence of decreased grip strength in the left hand when 
compared to the right hand.  The veteran described tenderness 
to palpitation over the fifth metacarpal, but the examiner 
found no evidence of joint swelling over the proximal 
interphalangeal joints, atrophy, finger deformity, or 
Heberden's nodes.  Range of motion testing showed that the 
veteran had limited flexion of the metacarpal phalangeal 
joint.  X-rays were interpreted to show an old fracture in 
the fifth metacarpal bone that appeared to be healed.  The 
examiner noted that the veteran had residual pain and 
decreased range of motion subsequent to an old injury.

The veteran was also afforded a VA general medical 
examination (GME) in December 2002.  The veteran stated that 
she was employed at a car wash and that she intended to go to 
college within the next year.  The veteran reported having 
persistent pain in her left "pinky finger," which according 
to the veteran, caused her to miss an opportunity to obtain a 
softball scholarship at a nearby university.

Upon physical examination, the examiner observed that the 
veteran had 5/5 strength in the upper extremities with 
minimally decreased grip strength in the left hand secondary 
to pain.  The examiner provided no formal diagnosis with 
regard to the veteran's left hand disability.

In an informal hearing presentation (IHP) dated June 2008, 
the veteran's representative contends that the veteran's 
service-connected disability affected her ability to grip 
items and perform her job at the car wash. 

Given the evidence of record, the Board finds that the 
veteran is not entitled to a compensable initial evaluation 
for residuals of a fracture of the fifth metacarpal, left 
hand.  

The rating criteria allow for evaluation of ankylosis or 
limitation of motion of single digits of the hand.  
Specifically, for the index, long, ring, and little fingers 
(digits II, III, IV, and IV), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits of the Hand (2007).

During the December 2002 VA C&P examination, range of motion 
testing of the left distal interphalangeal joint revealed 
flexion to 90 degrees.  The examiner noted decreased range of 
motion at the proximal interphalangeal joint of the left 
fifth finger with flexion to be to 85 degrees.  Limited 
passive range of motion of the left proximal interphalangeal 
joint was to 90 degrees.  The veteran was also able to flex 
the metacarpal phalangeal joint of the left fifth finger to 
60 degrees.  The Board notes that this represents a 
limitation of motion for the metacarpal phalangeal and 
proximal interphalangeal joints. 
  
As noted above, the veteran's disability was initially 
evaluated under Diagnostic Code 5230.  Diagnostic Code 5230 
provides a non-compensable evaluation for any limitation of 
motion of the little (fifth) finger, regardless of whether it 
affects the major or minor hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2007).  Thus, the veteran is receiving 
the maximum schedular rating under this code provision and is 
not entitled to a compensable evaluation for limitation of 
motion of her metacarpal phalangeal or proximal 
interphalangeal joints.

The Board has also considered the veteran's disability 
evaluation under the rating criteria for ankylosis.  Under 
Diagnostic Code 5227, a non-compensable rating is assigned 
for ankylosis of the little (fifth) finger, regardless of 
whether the ankylosis is described as favorable or 
unfavorable or whether it affects the major or minor hand.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).  An 
explanatory note following the discussion of ankylosis of 
individual digits advises that consideration should be given 
as to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

Diagnostic Code 5156 provides for a 10 percent evaluation for 
amputation of the little (fifth) finger without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto.  A 20 percent evaluation is provided for amputation 
of the little (fifth) finger with metacarpal resection (more 
than one-half of the bone lost).  These disability 
evaluations apply similarly to both the major and minor 
hands.

There is no evidence of ankylosis in this case.  Even if 
there was evidence of ankylosis, the result would still be a 
non-compensable disability evaluation.  There is no also 
basis to consider the veteran for a higher evaluation under 
the criteria pertaining to amputations.  Although the veteran 
contends that her service-connected disability interferes 
with her work at the car wash and caused her to miss an 
opportunity to obtain a softball scholarship, there is no 
objective evidence of record that the impairment of the left 
little finger results in any limitation of any of the other 
fingers on the left hand.  Furthermore, there is no objective 
evidence of record to show that the veteran is unable to 
perform her job at the car wash or that she missed time at 
work as a result of her service-connected disability.  The 
Board also points out that the veteran in this case is right-
handed.  Accordingly, the Board finds that there is no basis 
for a higher initial evaluation under Diagnostic Codes 5227 
or 5156.

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's service-connected 
left fifth finger disability under the provisions of 38 
C.F.R. § 4.59 (2007) due to arthritis.  A separate 
compensable evaluation can be assigned for arthritis based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59 when 
a major joint or group of joints is involved.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Here, there is no x-
ray evidence of arthritis of the left fifth finger.  
Moreover, the left fifth finger is not a major joint or group 
of joints and a separate evaluation is not warranted for the 
veteran's service-connected left fifth finger under 38 C.F.R. 
§ 4.59.  See also 38 C.F.R. § 4.45(f).

When a disability evaluation is based on limitation of 
motion, the Board is required to consider whether there is 
any additional functional loss as described in 38 C.F.R. §§ 
4.40, 4.45.  See DeLuca v. Brown, supra.   In light of the 
fact that the veteran has received the maximum schedular 
rating for limitation of motion of the left fifth finger, 
there is no basis on which to consider a higher evaluation 
under the DeLuca criteria or 38 C.F.R. §§ 4.40, 4.45.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000) (finding that 
when a disability is assigned a maximum rating for loss of 
motion, application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca 
criteria is not required).  

Accordingly, the veteran's claim for an initial compensable 
evaluation for residuals of a fracture of the fifth 
metacarpal, left hand, is denied.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
left finger disability, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating. 
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  


ORDER

Entitlement to a initial compensable rating for residuals of 
a fracture of the fifth metacarpal, left hand, is denied. 


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


